Case 2:19-cv-11783-AJT-MKM ECF No. 27-4, PageID.787 Filed 07/29/20 Page 1 of 10




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF MICHIGAN
 SOUTHERN DIVISION
  SUNAMERICA HOUSING FUND 1050, A
  NEVADA LIMITED PARTNERSHIP, a Nevada
  limited partnership,

                         Plaintiff,               Case No. 2:19-cv-11783-AJT-MKM
  v.

  PATHWAY OF PONTIAC, INC. et al.,

                         Defendants.




                                      EXHIBIT 2

             FEBRUARY 28, 2019 LETTER TO GENERAL PARTNERS
Case 2:19-cv-11783-AJT-MKM ECF No. 27-4, PageID.788 Filed 07/29/20 Page 2 of 10

                                                                               Louis E. Dolan, Jr.
\1//'- NIXON
                                                           NIXON PEABODY LLP
                                                           ATTORNEYS AT LAW    Partner
                                                                               T 202-585-8818

 ixiqft PEABODY                                            NIXONPEABODY.COM
                                                           @NIXONPEABODYLLP
                                                                               Idolan(knixonpeabody.com

                                                                               799 9th Street NW
                                                                               Suite 500
                                                                               Washington, DC 20001-4501
                                                                               202-585-8000




                                                 February 28, 2019



  VIA E-MAIL & FIRST CLASS MAIL

  Mike Stefanko, Esq.
  Loomis, Ewert, Parsley, Davis & Gotting, P.C.
  124 W. Allegan St., Suite 700
  Lansing, MI 48933


          RE:        Pontiac ILF Limited Dividend Housing Association Limited Partnership

  Dear Mike:

          I write on behalf of SunAmerica Housing Fund 1050, A Nevada Limited Partnership, the
  Investment Partnership in the above-referenced Limited Partnership and in response to your
  request for additional information and authorities in connection with our discussions about the
  right of first refusal contained in the Partnership Agreement. Specifically, you indicated that you
  do not believe there is a requirement that the Partnership be a willing seller in order to trigger the
  right of first refusal and that the Section 42(i)(7)(A) right of first refusal is effectively an option
  exercisable at the discretion of the General Partner. We disagree.

           As an initial matter, Michigan law has long distinguished between rights of first refusal
  and option agreements. Rights of first refusal are narrowly construed pre-emptive rights that
  require a willing seller. See, e.g., Randolph v. Reisig, 727 N.W. 2nd 388, 391 (Mich. App. 2007)
  ("A right of first refusal, or preemptive right, is a conditional option to purchase dependent on the
  landowner's desire to sell."); Walnut Brook Dev. Co. v. Defloria (Mich. App. 2014) ("A right of
  first refusal is a contractual option to purchase property if the owner decides to sell to a different
  buyer.") Options, on the other hand, are not so-conditioned, and may be exercised in accordance
  with their terms to force the owner to sell, even against its wishes. Czapp v. Cox, 445 N.W. d2
  218 (Mich. App. 1989).

          Further, we note that Section 42(i)(7)(A) of the Internal Revenue Code authorized the
  grant of a "right of refusal", and not an option. While Congress easily could have used express
  language to include an option in 42(i)(7)(A), it did not do so and the plain language it elected to
  use must be given its ordinarily understood meaning. Indeed, the legislative history at the time
  4843-6734.8617.1
Case 2:19-cv-11783-AJT-MKM ECF No. 27-4, PageID.789 Filed 07/29/20 Page 3 of 10


  Mike Stefanko, Esq.                                                                     NIXON PEABODY LLP
  February 28, 2019                                                                       ATTORNEYS AT LAW
  Page 2
                                                                                          NIXONPEABODY.COM
                                                                                          @NIXONPEABODYLLP

  42(i)(7)(A) was enacted reflects Congressional intent that the owner had to be willing to sell for
  the right of first refusal granted under 42(i)(7)(A) to be operative. See, e.g., 136 Cong. Rec. 30528
  (October 18, 1990) (referencing requirement under right of first refusal "should the owner decide
  to sell").

           Moreover, the current version of the Cantwell-Hatch bill before Congress (S.548 — 115`11
  Congress (2017-2018)), if enacted, would change the "right of 1' refusal" language in Section
  42(i)(7)(A) to an "option" — demonstrating the clear Congressional understanding of the
  distinction between the two instruments and the Congressional decision to use the former instead
  of the latter when it enacted Section 42(i)(7)(A). As you know, the distinction between the two
  is reflected in the Partnership Agreement, which grants both a right of first refusal and an option.
  Adopting your client's reading of the right of first refusal would render the option meaningless.

           Finally, it is worth noting that exercising the right of first refusal over the objection of the
  Investment Partnership as you indicated your client intends to do would violate the economic
  substance doctrine and jeopardizes the economic structure and tax benefits of the Partnership
  resulting in tax credit recapture. It would allow the Internal Revenue Service to deem the right
  of first refusal holder to be an option holder, with no Section 42(i)(7)(A) safe harbor, and thus
  deem it, not the Partnership, to be the owner of the Property and economic benefits (such as tax
  credits) for tax purposes. Plainly, such a result would have extremely adverse consequences for
  the Partnership, its partners, and guarantors.

          We hope these materials and thoughts are helpful to you in determining your client's
  course of action. We continue to be open to trying to resolve this matter and considering any
  offers or suggestions your client may have. As your client has been advised, we will oppose any
  unilateral attempt to solicit offers and trigger the ROFR under these circumstances.

            Thank you for your attention to these matterA. All rights reserved.

                                                  Sincerely,



                                                  Louis E. Dolan, Jr.



  Enc.




  4843-6734-8617 1
                  Randolph v. Reisig,
Case 2:19-cv-11783-AJT-MKM        ECF 727 N.W.2d 388, 272
                                          No. 27-4,       Mich. App. 331 (Mich.
                                                        PageID.790         FiledApp., 2006)
                                                                                  07/29/20  Page 4 of 10



                   727 N.W.2d 388                             pleadings, admissions, and other information
                 272 Mich. App. 331                           available in the record in the light most
         E. Richard RANDOLPH and Betty J.                     favorable to the nonmoving party. Id. at 30-
          Randolph, Plaintiffs-Appellants,                    31, 651 N.W.2d 188. The nonmoving party
                         v.                                   must present more than mere allegations in
         Clarence E. REISIG, Monica Reisig,                   order to demonstrate a genuine issue of
        William Hinkley, and Debra Hinkley,                   material fact for resolution at trial. Summary
               Defendants-Appellees.                          disposition is properly granted if no factual
                 Docket No. 259943.                           dispute exists, thereby entitling the moving
            Court of Appeals of Michigan.                     party to judgment as a matter of law. Id. at 31,
          Submitted September 6, 2006, at                     651 N.W.2d 188.
                    Grand Rapids.
        Decided October 3, 2006, at 9:oo a.m.                     Additionally, we review de novo the
         Released for Publication January 5,                  proper interpretation of a contract. Grand
                        2007.                                 Trunk W. R., Inc. v. Auto Warehousing Co.,
                                                              262 Mich.App. 345, 35o, 686 N.W.2d 756
       [727 N.W.2d 389]                                       (2004). In interpreting a contract, our
                                                              obligation is to determine the intent of the
           Warner Norcross & Judd L.L.P. (by John             parties. Quality Products & Concepts Co. v.
       G. Cameron, Jr.; John J. Bursch and Daniel P.          Nagel Precision, Inc., 469 Mich. 362, 375,
       Lennington), Grand Rapids, for E. Richard              666 N.W.2d 251 (2003). We examine the
       and Betty J. Randolph.                                 language in the contract and give the words
                                                              their plain and ordinary meaning. Wilkie v.
           Timmis & Inman P.L.L.C. (by Joseph M.              Auto-Owners Ins. Co., 469 Mich. 41, 47, 664
       Xuereb), Detroit, for Clarence E. and Monica           N.W.2d 776 (2003). "[li]n unambiguous
       Reisig.                                                contractual provision is reflective of the
                                                              parties' intent as a matter of law," and "[i]f
           Before:  SAWYER,     P.J.,            and          the language of the contract is unambiguous,
       FITZGERALD and O'CONNELL, JJ.                          we construe and enforce the contract as
                                                              written." Quality Products, supra at 375, 666
           PER CURIAM.                                        N.W.2d 251.
            Plaintiffs appeal as right the order                  In 1948, property owners on Houseman
       granting defendants' motion for summary                Lake created a property owners' association
       disposition pursuant to MCR 2.116(C)(10) in            charged with maintaining the value and
       this dispute arising out of the interpretation         resources of property surrounding the lake.
       of covenants contained in a property owners'           On October 15, 1949, these property owners
       association agreement. We reverse and                  entered into an agreement providing, in part:
       remand.
                                                                  Whereas the above described parties [ii
           We review de novo a trial court's decision         individuals] are the owners of all the land
       on a motion for summary disposition. A                 surrounding Houseman Lake which
       motion for summary disposition under MCR
       2.116(C)(10) tests the factual support of a            [727 N.W.2d 390]
       claim. Rice v. Auto Club Ins. Ass'n, 252
       Mich.App. 25, 3o, 651 N.W.2d 188 (2002). In            is located in Lilley Township, Newaygo
       reviewing a motion for summary disposition             County, Michigan, and are desirous of placing
       under MCR 2.116(C)(10), the deciding court             certain restrictions, conditions, covenants,
       considers all the evidence, affidavits,                limitations, reservations and easements on
                                                        -1-
        last aseh
                  Randolph v. Reisig,
Case 2:19-cv-11783-AJT-MKM        ECF 727 N.W.2d 388, 272
                                          No. 27-4,       Mich. App. 331 (Mich.
                                                       PageID.791         Filed App., 2006)
                                                                                  07/29/20  Page 5 of 10



       the above described land for the protection of           properties to members of the Caucasian race
       the above described owners and any and all               only.
       future purchasers of land in said area:
                                                                     F. These covenants shall run with the
           Now, therefore, it is hereby mutually                land and shall be binding upon all parties
       agreed by and between and among the above                hereto and all persons claiming under them
       named parties that the following restrictions,           until January 1, 196o, at which time such
       conditions,       covenants,      limitations,           covenants shall be automatically extended for
       reservations, and easements shall be binding             successive periods of ten (1o) years unless by
       upon the above described owners of the land              a vote of the majority of the then owners of
       in the above described area, their heirs,                sites in said area it is agreed to change the
       successors, representatives and assigns, and             said covenants in whole or in part.
       said restrictions, conditions, covenants,
                                                                * * *
       limitations, reservations and easements shall
       run with the land, as follows:
                                                                    H. Invalidation of any one or more of
       * * *                                                    these covenants by judgment or decree of any
                                                                court shall in no wise effect [sic] any of the
            D. That any party or parties owning any             other provisions which shall remain in full
       land covered by this agreement and who                   force and effect.
       desire to sell their property and to
       discontinue their summer residence on such                    Plaintiffs own real property located on
       property, before entering into any binding               Houseman Lake. Defendants Clarence and
       agreement to sell any of said property to any            Monica Reisig owned real property adjacent
       person or persons not an owner of and                    to plaintiffs' property. On April 15, 2001, the
       summer resident on land covered by this                  Reisigs executed a contract for the sale of
       agreement, will notify in writing all the then           their property to defendants William and
       owners of the land covered by this agreement             Debra Hinkley. The Hinkleys were not
       and directly bordering upon the parcel of land           landowners on Houseman Lake. On May 1,
       which it is thus desired to sell, of their               2001, the Reisigs notified the Houseman Lake
       intention to sell such property and shall give           property owners of their land contract sale to
       the parties so notified, or any of them, the             the Hinkleys. On June 7, 2001, plaintiffs
       first option to buy the said property for a              attempted to exercise their right of first
       period of fifteen (15) days from the date of             refusal, tendering $500 and offering to
       mailing such notification. In the event a price          purchase the property under the same terms
       and terms of sale have been offered for such             as those provided in the Hinkleys' land
       property by any person or persons not an                 contract. On June 26, 2001, the Reisigs
       owner of and summer resident on land                     returned plaintiffs' money and refused to sell
       covered by this agreement, such notification             them the property.
       shall contain the price and terms of sale
       offered by the proposed purchaser and such               [727 N.W.2d 391]
       notification shall constitute an option to those
       notified, or any of them, to purchase the said                Plaintiffs instituted this litigation in
       land for the same price and on the same                  August 2001. The circuit court initially
       terms.                                                   granted the Reisigs' motion for summary
                                                                disposition, concluding that the racially
           E. The parties hereto individually bind              restrictive provision of the property owners'
       themselves to sell or lease their respective             agreement rendered the right of first refusal
                                                                unenforceable. This Court affirmed the circuit
       rciiffkr                                           -2-
       ?I as tc:8S
                  Randolph v. Reisig,
Case 2:19-cv-11783-AJT-MKM        ECF 727 N.W.2d 388, 272
                                          No. 27-4,       Mich. App. 331 (Mich.
                                                       PageID.792         Filed App., 2006)
                                                                                  07/29/20  Page 6 of 10



       court's ruling that the racially restrictive                preemption to be limited to the lives of the
       covenant was unenforceable. However, this                   parties "unless there is clear evidence of a
       Court concluded that, absent further evidence               contrary intent." Id. at 779, 391 N.W.2d 482
       demonstrating that the right of first refusal               (citations omitted).
       was intended to circumvent prohibitions on
       the enforcement of racially restrictive                           By its express and unambiguous terms,
       covenants, the latter could be severed without              the property owners' agreement directs that it
       undermining the enforceability of the former.i              "shall run with the land" and shall bind the
       The Reisigs had conveyed their property to                  named individuals and "their heirs,
       the Hinkleys on January 16, 2002. On                        successors, representatives and assigns. . . ."
       remand, plaintiffs joined the Hinkleys as                   Further, the agreement provides that it shall
       defendants in this action.                                  continue to bind the owners and their
                                                                   successors until such time as its terms are
            Defendants thereafter moved for                        modified. Cf. Moore v. Kimball, 291 Mich.
       summary disposition, contending that the                    455, 457, 461-462, 289 N.W. 213 (1939)
       right of first refusal is a property interest that          (holding that a covenant with a duration of 25
       is subject to the rule against perpetuities or,             years was expressly terminated at the
       in the alternative, that the right of first refusal         expiration of that period). Accordingly, unlike
       violates the general rule that first refusal                in Brauer, the right of first refusal in the
       agreements must be for a definite period. The               present case indicates a clear intent that the
       trial court granted summary disposition in                  right of first refusal run with the land and
       favor of defendants, ruling that                            bind all heirs "until January 1, 1960, at which
                                                                   time such covenants shall be automatically
           (a) if the rule against perpetuities applies,           extended for successive periods of ten (to)
       the right of first refusal as created in the                years" unless a majority of the then owners
       Houseman Lake covenants is void, and (b) if                 agreed to change the covenants. Nonetheless,
       the rule does not apply, the preemptive right               the trial court determined that the renewal
       must still comply with the legal principle of               provision in the agreement providing a right
       being in existence for a definite period of time            of first refusal
       which I determine is the original term of the
       covenants.                                                  [727 N.W.2d 392]

           A right of first refusal, or preemptive                 rendered the agreement one of indefinite
       right, is a conditional option to purchase                  duration that is subject to a reasonableness
       dependent on the landowner's desire to sell.                determination by the court.
       Brauer u. Hobbs, 151 Mich. App. 769, 775-
       776, 391 N.W.2d 482 (1986); Czapp v. Cox,                        Here, the unambiguous language of the
       179 Mich.App. 216, 223, 445 N.W.2d 218                      agreement stated that it would continue "until
       (1989). In Brauer, this Court stated that                   January 1, 1960, at which time such
       rights of first refusal must contain a definite             covenants shall be automatically extended for
       time for performance. Such agreements are                   successive periods of ten (to) years" unless a
       not void, however, merely because they lack a               majority of the then owners agreed to change
       specific time for performance. Brauer, supra                the covenants. There is nothing indefinite
       at 777-778, 391 N.W.2d 482. Rather, in the                  about the initial term, and there is nothing
       absence of a specific time, courts will construe            indefinite about the successive terms. There is
       agreements "to be for a reasonable period of                no authority for the trial court's conclusion
       time," and, thus, such agreements are valid                 that the contract should be limited to the
       only for a reasonable period. Id. There is a                original term of the covenant in the absence
       strong tendency to construe an option of                    of the specified condition. The trial court
                                                             -3-
       41astcas'e,
                  Randolph v. Reisig,
Case 2:19-cv-11783-AJT-MKM        ECF 727 N.W.2d 388, 272
                                          No. 27-4,       Mich. App. 331 (Mich.
                                                        PageID.793         FiledApp., 2006)
                                                                                  07/29/20  Page 7 of 10



       erred by concluding that the renewal                       refusal agreement cannot exercise any right to
       provision in the agreement transformed the                 purchase property unless the seller decides to
       agreement into an agreement of indefinite                  sell to a different buyer. Because the right of
       duration.                                                  first refusal gives the holder fewer rights than
                                                                  an option, we conclude that if the latter does
           Plaintiffs also argue that the trial court             not create an interest in land, neither does the
       erred by determining that the right of first               former. Indeed, Michigan courts have
       refusal in the agreement is a property right               generally treated         similar agreements
       subject to the rule against perpetuities.2 The             containing first refusal rights as contracts, not
       Michigan statutory rule against perpetuities               property interests, and have relied on the
       that governs interests created between                     contractual nature of the first refusal
       September 23, 1949, and December 27, 1988,                 agreement in determining that it is not
       provides as follows:                                       limited by the common-law rule against
                                                                  perpetuities. See Windiate v. Leland, 246
           The common law rule known as the rule                  Mich. 659, 664-665, 225 N.W. 620 (1929)
       against perpetuities now in force in this state            (the rule against perpetuities concerns rights
       as to personal property shall hereafter be                 in property only and does not affect the
       applicable to real property and estates and                making of contracts that do not create rights
       other interests therein, whether freehold or               in property).3
       non-freehold, legal or equitable, by way of
       trust or otherwise, thereby making uniform                 [727 N.W.2d 393]
       the rule as to perpetuities applicable to real
       and personal property. [MCL 554.511                        The trial court erred by determining that the
                                                                  rule against perpetuities applied to the right
           In Hubscher & Son, Inc. v. Storey, 228                 of first refusal in the property owners'
       Mich.App. 478, 482-483, 578 N.W.2d 701                     agreement.
       (1998), this Court explained:
                                                                       Reversed and remanded. Jurisdiction is
            The rule against perpetuities . . . [codified         not retained.
       at MCL 554.51] is violated if, at the time the
       instrument creating a future estate comes                       DAVID H. SAWYER, E. THOMAS
       into operation, it is not certain that the estate          FITZGERALD and PETER D. O'CONNELL,
       will either vest or fail to vest within twenty-            JJ., concur.
       one years of the death of a person named in
       the instrument. The rule applies only to
       nonvested property interests. [Citation
       omitted.]                                                  Notes:

           An option contract does not create an                  1. Randolph v. Reisig, unpublished opinion
       interest in land. A right of first refusal gives           per curiam of the Court of Appeals, issued
       the promisee fewer rights than an option                   September 2, 2003, 2003 WL 22049115
       contract. The promisee in an option contract               (Docket No. 239666), slip op. at 2-3.
       holds the power to purchase the property at
                                                                  2. Neither party disputes the characterization
       will for the specified price during the
                                                                  of the covenant as a right of first refusal.
       specified period. But the option contract does
       not create an interest in land. Marina Bay                 3. Even assuming that the right of first refusal
       Condominiums, Inc. u. Schlegel, 167                        is a property right subject to the rule against
       Mich.App. 602, 607, 423 N.W.2d 284 (1988).                 perpetuities, the right of first refusal under
       Conversely, the promisee in a right of first               consideration is within neither the purpose of
       re,z7mgc.,                                           -4-
       liastease.
                  Randolph v. Reisig, 727 N.W.2d 388, 272 Mich. App. 331 (Mich. App., 2006)
Case 2:19-cv-11783-AJT-MKM        ECF No. 27-4, PageID.794 Filed 07/29/20 Page 8 of 10



      nor the reason for the rule. This is not an
      exclusive option to buy at a fixed price that
      may be exercised at some remote time beyond
      the limit of the rule against perpetuities,
      meanwhile forestalling alienation. The right
      of first refusal simply gives an adjoining
      landowner the right to take the seller's
      interest at the same price the seller could
      secure from another purchaser whenever the
      seller desires to sell. It amounts to no more
      than a continuing and preferred right to buy
      at the market price whenever the seller
      desires to sell. This does not restrain free
      alienation by the seller. He or she may sell at
      any time, but must afford adjoining
      landowners a prior right to buy. An adjoining
      landowner cannot prevent a sale. His or her
      sole right is to accept or reject as a preferred
      purchaser when the seller is ready to sell. The
      right of first refusal is therefore not
      objectionable as a perpetuity. See, e.g., Weber
      v. Texas Co., 83 F.2d 807 (C.A.5, 1936).




                                                         -5-
      aastcase
Case 2:19-cv-11783-AJT-MKM ECF No. 27-4, PageID.795 Filed 07/29/20 Page 9 of 10

   30528                                     CONGRESSIONAL RECORD—SENATE                                                      October 18, 1.990
   exclusion with respect to graduate level          duced by the amount of the credit. The            maintain a present value of the credit
   courses is repealed.                              credit expired on September 30, 1900.             stream of 70 percent of the total qualified
                    Effective Date                      Present law also authorizes appropriations     expenditures. In the case of housing receiv-
      Effective for taxable years beginning after    for administrative and publicity expenses         ing other Federal subsidies (including the
   September 30, 1990.                               relating to the credit through September 30,      use of the proceeds of tax-exempt bonds)
      4. Exclusion for Employer-Provided Group       1990. These monies are to be used by the In-      and the acquisition of an existing building
   Legal Services; Tax Exemption for Qualified       ternal Revenue Service (IRS) and Depart-          which Is substantially rehabilitated, month-
   Group Legal Services Organizations (sec,          ment of Labor to inform employers of the          ly adjustments are made to maintain a
   7104 of the bill and sec. 120 of the Code).       credit program.                                   present value of the credit stream of 30 per-
                                                                   Reasons for Change                  cent of the total qualified expenditures.
                     Present Law                                                                       Generally, that part of the building for
                                                        The committee believes that the targeted
      Under present law, amounts contributed         jobs tax credit provides a useful incentive       which the credit is claimed must be rented
   by an employer to a qualified group legal         for hiring disadvantaged individuals. It, fur-    to qualified low-income tenants at restricted
   services plan for an employee (or the em-         the' believes that a further extension will       rents for 15 years after the building le
   ployee's spouse or dependents) are excluded       provide an opportunity for further assess-        placed in service. In addition, a subsequent
   from the employee's gross income for              ment of the program by the Congress and           additional 15-year period of low-income use
   income and employment tax purposes (see.          the Treasury Department.                          Is generally also required.
   120). The exclusion also applies to any nere•                                                          In order for a credit to be claimed with re-
   Ices received by an employee (or the em-                     Explanation of Provision               spect to a building, the building owner gen-
   ployee's spouse or dependents) or any                The bill extends the targeted Jobs tax         erally must receive a credit allocation from
   amounts paid to an employee under such a          credit through December 31, 1991. General-        the appropriate credit authority. An excep-
   plan as reimbursement for the cost of legal       ly, the authorization for appropriations also     tion Is provided for property which is sub-
   services for the employee (or the employee's      Is extended.                                      stantially financed with the proceeds of tax-
   spouse or dependents). The exclusion is lim-                       Effective Dale                   exempt bonds subject to the State's private-
   ited to an annual premium value of $70. In           The provision Is effective for amounts         activity bond volume limitation. The low-
   order to be a plan under which employees          paid or Incurred with respect to an Individ-      income housing credit Is allocated by State
   are entitled to tax-free benefits, a group        ual who begins work for an employer after         or local government authorities subject to
   legal services plan is required to fulfill cer-   September 30, 1000,                               an annual limitation for each State. The
    tain requirements. One such requirement is          O. Business Energy Tax Credits (sec. 7100      annual State credit limitation was $1.25 per
    that group legal services benefits may not       of the bill and sec. 40(b) of the Code).          resident for years before 1090 and Is $0.9375
   discriminate In favor of highly compensated                                                         per resident for 1900.
   employees in certain respects.                                      Present Law
                                                        Three nonrefundable business energy tax                     Rights of first refusal
      The exclusion for group legal services ben-
   efits expired for taxable years beginning         credits have been allowed for certain types          Under present law, any determination as
   after September 30, 1900. Only amounts            of energy property since 1978 and 1080.           to whether Federal Income tax benefits are
   paid before October 1, 1990, In taxable years     These tax credits were extended in the Om-        allowable to a taxpayer with respect to a
   beginning in 1900 for coverage before Octo-       nibus Budget Reconciliation Act of 1989 for       qualified low-Income building Is made with-
   ber 1, 1900, arc taken into account in deter-     a 0-month period, and consequently, they          out regard to whether the tenants aro given
   mining the amount of the exclusion for the        expired after September 30, 1000. The cred-        the right of first refusal to purchase the
    year.                                            its, i.e., the rates and property to which        building, for a minimum purchase price,
      In addition, present law provides tax-         they pertain, are:                                should the owner decide to sell to them (at
   exempt status for an organization the exclu-         (1) Solar-10% credit;                           the end of the compliance period). The min-
   sive function of which is to provide legal           (2) Oeothermal-10% credit; and                 imum purchase price to be paid by the ten-
   services or indemnification against the cost         (3) Ocean thermal-15% credit.                  ants is the sum of: (1) the principal amount
   of legal services as part of a qualified group       Under section 38, these (and other) tax        of all indebtedness secured by the building,
   legal services plan (see. 501(c)(20)). The tax    credits may not exceed the excess (If any) of     with the exception of indebtedness incurred
   exemption for such an organization expired         the taxpayer's net income Lax over the            within the five years Immediately prior to
    for taxable years beginning after September      greater of (a) the taxpayer's tentative mini-     sale, and (2) all Federal, State, and local
   30, 1090.                                         mum tax for the taxable year, or (b) 25 per-      income taxes attributable to such sale. In
                                                     cent of so much of the taxpayer's net regu-       determining the Federal income (but not
                 Reasons for Change                                                                    other) taxes attributable to the sale, the tax
                                                     lar tax liability for the taxable year that ex-
      The committee believes it is appropriate       ceeds $25,000.                                    liability resulting from the agreement to
    to extend, on a temporary basis, the exclu-                                                        pay taxes attributable to the sale are taken
   sion for employer-provided group legal serv-                    Reasons for Change
                                                                                                       into account.
    ices and the tax exemption for group legal          The committee believes that the business
   services organizations.                           energy credits for solar energy, geothermal,                        10-year rule
              Explanation of Provision               and ocean thermal properties serve a valua-          Generally, properties placed In service
                                                     ble function in encouraging the develop-          within the last 10 years aro ineligible for the
      The bill extends the exclusion for employ.     ment of renewable fuel sources and should         credit, An exception is provided for certain
    er-provided group legal services and the tax     be continued.                                      transfers including transfers In which the
    exemption for qualified group legal services                                                       new owner retains the basis of the previous
    organizations through taxable years begin-                   Explanation of Provision
                                                        The business energy tax credits for solar,     owner. In addition, when the transferor is a
    ning before January 1, 1992. The special                                                           qualified tax-exempt organization or a gov-
    rule limiting the exclusion in the case of        geothermal, and ocean thermal energy prop-
                                                     erty are extended beyond the present Sep-         ernmental entity, the 10-year rule is applied
    taxable years beginning in 1990 is repealed.                                                       by looking to the placed-in-service date of
                     Effective Dale                   tember 30, 1990, expiration date through
                                                     December 31, 1991.                                the most recent taxable owner. There are
      The provision is effective for taxable                                                           also circumstances in which the 10-year rule
    years beginning after September 30, 1990.                         Effective Date                   may be waived, including transfers of: (1)
      5. Targeted Jobs Tax Credit (sac. 7105 of         The provision la effective for qualified in-   certain Federally assisted properties, a de-
    the bill and sec. 51 of the Code).                vestments placed in service after September      fault on which would result in a Federal
                      Present Law                     30, 1990, and before January 1. 1092.            Government budget outlay, (2) low-Income
                                                        7. Low-Income Rental Housing Tax Credit        buildings the mortgages on which aro sub-
      A tax credit is available on elective basis    (sec. 7107 of the bill and sec, 42 of the         ject to prepayment if the waiver Is neces-
    to employers of individuals described in at      Code).                                            sary to avert conversion of the properties to
   least one of nine targeted groups. The nine                                                         market rate use; and (3) certain buildings
    groups consist of individuals who are either                       Present Law
                                                                  Overview of the credit               acquired from failed financial institutions.
    recipients of payments under means-tested
    transfer programs, economically disadvan-           A tax credit is allowed in annual install-                       Compliance
    taged (as measured by family income), or         ments over 10 years for qualifying low-              Under present law each State must devel-
    disabled. The credit generally Is equal to 40    income rental housing, which may be newly         op a plan for allocation of the credit among
    percent of the first $8,000 of qualified first    constructed or substantially rehabilitated       projects. A qualified State allocation plan
    year wages. A credit equal to 40 percent of      residential rental property. For most newly       must provide a procedure for the agency to
   up to $3,000 of wages to qualified summer         constructed and substantially rehabilitated       notify the Internal Revenue Service of non-
    youth employees is also allowed. The em-         housing placed in service after 1987, the         compliance with the credit rules. There is
    ployer's deduction for wages must be re-         credit percentages are adjusted monthly to        no affirmative requirement that qualified
I extCase
      - S.548                          ECFAffordable
              - 115th Congress (2017-2018):
           2:19-cv-11783-AJT-MKM            No. 27-4,Housing Credit Filed
                                                     PageID.796     Improvement  Act...
                                                                          07/29/20  PagePage10
                                                                                             8 of
                                                                                               of 15
                                                                                                  10


SEC. 205. TENANT VOUCHER PAYMENTS TAKEN INTO ACCOUNT AS RENT FOR
     CERTAIN PURPOSES.
     (a) IN GENERAL.—Subparagraph (B) of section 42(g)(2) of the Internal Revenue Code of 1986 is
amended by adding at the end the following new sentence: "In the case of a project with respect to
which the taxpayer elects the requirements of subparagraph (C) of paragraph (1), or the portion of a
project to which subsection (d)(5)(C) applies, clause (i) shall not apply with respect to any tenant-based
assistance (as defined in section 8(f)(7) of the United States Housing Act of 1937 (42 U.S.C. 1437f(f)
LD))."
     (b) EFFECTIVE DATE.—The amendments made by this section shall apply to rent paid in taxable
years beginning after December 31, 2017.

             TITLE HI-CREDIT RATE AND OTHER RULES
              RELATING TO CREDIT ELIGIBILITY AND
                       DETERMINATION
SEC. 301. MINIMUM CREDIT RATE.
    (a) IN GENERAL.—Subsection (b) of section 42 of the Internal Revenue Code of 1986 is
amended—
          (1) by redesignating paragraph (3) as paragraph (4), and
          (2) by inserting after paragraph (2) the following new paragraph:
         "(3) MINIMUM CREDIT RATE.—In the case of any new or existing building to which
     paragraph (2) does not apply and which is placed in service by the taxpayer after December 31,
     2016, the applicable percentage shall not be less than 4 percent".
     (b) EFFECTIVE DATE.—The amendments made by this section shall apply to buildings placed in
service after December 31, 2016.
SEC. 302. RECONSTRUCTION OR REPLACEMENT PERIOD AFTER CASUALTY LOSS.
     (a) IN GENERA L.—Subparagraph (E) of section 42(i)(4) of the Internal Revenue Code of 1986 is
amended by striking "a reasonable period established by the Secretary" and inserting "a reasonable
period established by the applicable housing credit agency (not to exceed 25 months from the date on
which the casualty loss arises). The determination under paragraph (1) shall not be made with respect to
a property the basis of which is affected by a casualty loss until the period described in the preceding
sentence with respect to such property has expired.".
     (b) EFFECTIVE DA TE.—The amendment made by this section shall apply to casualty losses
arising after the. date of the enactment of this Act.
SEC. 303. MODIFICATION OF RIGHTS RELATING TO BUILDING PURCHASE.
    (a) IN GENERAL.—Subparagraph (A) of section 42(i)(7) of the Internal Revenue Code of 1986 is
amended—
          (1) by striking "a right of 1st refusal" and inserting "an option", and
          (2) by striking "the property" and inserting "the property or a partnership interest relating to
     the property".


haps://vvww.congress.gov/bill/115th-congress/senate-bill/548/text                                 2/25/2019
